DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             JAMIN CHAVIS,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D16-1132

                              [May 16, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562014CF002236.

  Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   On appeal from his sentence for attempted first degree murder and two
counts of attempted robbery, the defendant argues the trial court erred in
sentencing him as a prison releasee reoffender (“PRR”) because the jury
did not find that he was released from prison within three years prior to
the present case. He also argues the trial court erred in failing to cite the
applicable county ordinance in the cost order. We disagree with him on
both issues and affirm.

   Chapa v. State, 159 So. 3d 361 (Fla. 4th DCA 2015), is dispositive on
the PRR issue. There, we held that it is unnecessary for a jury to make
the requisite findings for a PRR sentence. Id. at 362. Here, the trial court
found: “beyond a preponderance, probably beyond clear and convincing
evidence that he does qualify as a prison releasee reoffender having been
released from the Department of Corrections on November 11, 2012, and
the offense having occurred on July 17, 2014, within three years.” This
was sufficient to support the PRR sentence.

   In his second issue, the defendant argues the court erred in imposing
costs without referencing the applicable county ordinance supporting the
imposition of a $65 assessment, pursuant to section 939.185, Florida
Statutes (2016).

   In response to the defendant’s 3.800(b) motion, requesting a
breakdown of the court costs, the trial court issued an order providing a
detailed breakdown of the costs with citations to Florida Statutes for each
assessment. One cost was $65 for “ADDITIONAL COSTS (BOCC) –
PROGRAMS Mandatory with Ordinance,” pursuant to section
939.185(1)(a).

    We have previously held that the trial court need not cite statutory
authority for the imposition of costs. See Johnson v. State, 944 So. 2d 474
(Fla. 4th DCA 2006), aff’d, 994 So. 2d 960 (Fla. 2008). We now hold there
is likewise no need to cite the ordinance for which court costs are imposed.
That being said, the trial court cited the applicable statute. Section
939.185(1)(a) provides that the “board of county commissioners may adopt
by ordinance an additional court cost, not to exceed $65, to be imposed by
the court” after a person is found guilty of a felony.

   We recognize that the First District has remanded a case for citation to
the appropriate ordinance for costs under section 939.185. See Carter v.
State, 173 So. 3d 1048, 1051 (Fla. 1st DCA 2015). The Second District
has also directed that future court orders include a reference to both the
statute and any applicable ordinance. Ayoub v. State, 901 So. 2d 311, 315
(Fla. 2d DCA 2005). And yet, another Second District opinion has affirmed
the imposition of costs finding that reference to the statute was sufficient,
and it was unnecessary to cite the local ordinance. See Stewart v. State,
906 So. 2d 1128, 1129-30 (Fla. 2d DCA 2005).

   Here, the trial court cited the statutory authority to impose the costs,
but did not cite the specific ordinance. In line with Johnson, this was more
than sufficient. We affirm.

   Affirmed.

TAYLOR and KUNTZ, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2